DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the description of Fig. 4 in the specification (paragraph 36) does not match with the figure itself. Paragraph 36 says that a square of the ratio of the wave peak front width T1 to the wave peak rear width T2 of the pulse waveform is used as the pulse characteristic value, but the figure itself indicates that grouping is made according to T2/T1, which is the ratio of the wave peak rear width to the wave peak front width. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without 
“Pulse detecting module” recited in claim 1. This limitation will be interpreted as a sensor that provides a PPG signal, and equivalents thereof (“pulse module 120 is configured to generate a pulse waveform, such as a photoplethysmography (PPG) waveform,” paragraph 21).
“Processing unit” recited in claims 1 and 8. The specification does not provide any indication of the corresponding structure of the processing unit. The processing unit is described only in relation to its function of generating a pulse characteristic value from a pulse waveform according to any of the embodiments described paragraphs 33-34, 38-44. See claim rejections under 35 U.S.C. § 112.
“Memory unit” recited in claim 1. The specification does not provide any indication of the corresponding structure of the memory unit. See claim rejections under 35 U.S.C. § 112.
“Model selecting unit” recited in claim 1. According to paragraph 24 of the specification, the model is selected by comparing the pulse characteristic value calculated from the processing unit to the pulse characteristic values that correspond to a blood pressure model. However, the specification does not provide any indication of the corresponding structure of the model selecting unit. See claim rejections under 35 U.S.C. § 112.
“Blood pressure calculating unit” recited in claim 1. Paragraphs 25, 30, 31 recite that blood pressure is calculated using the pulse wave velocity or the pulse characteristic value and the selected blood pressure model. However, the corresponding structure of the unit and the calculation or models by which blood pressure is calculated is not fully disclosed. See claim rejections under 35 U.S.C. § 112.
“Heartbeat detecting module” recited in claim 8. This limitation will be interpreted as an electrocardiogram sensor and equivalents thereof (“the heartbeat detecting module 110 is configured to generate a heartbeat waveform, such as an electrocardiography (ECG) waveform,” paragraph 21).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


As stated above, claim limitations “processing unit”, “memory unit”, “model selecting unit”, and “blood pressure calculating unit” recited in claims 1 and 8 invoke 35 U.S.C. 112(f) and the written description fails to disclose the corresponding structure for performing the entire claimed function. Applicant’s specification and drawings do not provide indication of the structure or means for performing the claimed functions.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “processing unit”, “memory unit”, “model selecting unit”, and “blood pressure calculating unit” recited in claims 1 and 8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
As stated above, each limitations is merely described by its function or effect and the specification does not disclose the hardware and/or software necessary to perform the claimed functions. It is unclear if the claimed “units” are implemented via hardware, software, or some other means (i.e., human), and as such the limitations fail to have definite boundaries. Additionally, in regards 
Therefore, claims 1 and 8 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-7 are rejected by virtue of their dependency on claim 1. For the purposes of examination, any means for performing the claimed functions will be considered from the prior art.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over World Intellectual Property Organization Publication No. WO 2008/154647, hereinafter Banet, in view of U.S. Patent Application Publication No. 2017/0109495, hereinafter Xin. 
Regarding claim 1, Banet teaches a wearable blood pressure detecting device (paragraph 31) comprising: 
a pulse detecting module, configured to generate a pulse waveform (an optical waveform or plethysmograph is measured using a reflective optical sensor, paragraph 8)
a processing unit (microprocessor, paragraphs 11, 31), capturing the pulse waveform to generate at least one pulse characteristic value (“vascular index” (VI) and PTT, paragraphs 6-7); 
a memory unit (Banet discusses storing data in memory, paragraph 41, 53; furthermore, the disclosed processing device would also inherently include a form of memory, paragraphs 11, 31); 
a blood pressure calculating unit, configured to calculate a blood pressure value (“a microprocessor for processing the digital waveforms to determine blood pressure,” paragraph 31).  
Banet teaches all limitations of claim 1 except for a memory unit storing at least two blood pressure models, a model selecting unit being configured to select a corresponding blood pressure according to the pulse characteristic value, and the blood pressure calculating unit calculating blood pressure using a selected model. Xin teaches an analogous wearable blood pressure detecting device (Figs. 3-4, portable equipment 200), comprising: 
a pulse detecting module (obtaining module 110), configured to generate a pulse waveform (pulse waveform is generated by photoplethysmography, paragraphs 8-11); 
a processing unit (processing module 120), capturing the pulse waveform to generate at least one pulse characteristic value (“for extracting a plurality of characteristic points from the pulse waveform,” paragraph 51); 
a memory unit (processing module 120 can load a blood pressure model from a model library, paragraph 51; Xin discloses that the wearable device can be a smartwatch which inherently has a computer memory, paragraph 55), configured to store at least two blood pressure models (Xin discloses at least three blood pressure models for three different age groups, paragraph 13)
a model selecting unit, configured to select the corresponding blood pressure model (“a processing module 120 for…selecting and loading a best blood pressure measurement model group according to a physiological index,” paragraph 51); and 
a blood pressure calculating unit, configured to calculate a blood pressure value by the selected blood pressure model (“processing module 120 for…operating the best blood pressure measurement model group to obtain blood pressure parameters of the measured object,” paragraph 51).  
It would be obvious to one or ordinary skill in the art before the effective filing date of the invention to modify Banet such that multiple blood pressure models can be stored in memory and that an appropriate model is chosen based on a physiological index, as disclosed by Xin. Xin discloses that blood pressure measurements based on pulse transit time are inaccurate, and Xin’s method of selecting a model based on a physiological index is designed to overcome such a deficiency (“measuring blood pressure by using pulse wave conducting duration has a large error…therefore, it is desired to develop a method for measuring blood pressure and a corresponding measuring device that can solve the above drawbacks, paragraph 3). Xin teaches a preferred embodiment where the blood pressure models correspond to an age range and are selected based on the subject’s age (paragraph 37), but Xin acknowledges that other physiological indices may be used (paragraph 2, 42).  Banet already discloses using a physiological index that comprises an age factor (vascular index (VI) and age further indicate arterial stiffness) to improve a blood pressure measurement, thus one would be motivated to further improve Banet’s device by generating different blood pressure models for groups based on an index indicating age and/or arterial stiffness.
Regarding claims 2 and 3, Banet teaches the pulse characteristic value can comprise a wave peak, a wave trough, a wave peak front width of the pulse waveform or a wave peak rear width of the pulse waveform (paragraph 43, 62).  
(blood pressure models generated using a regression equation, paragraph 41).  
Regarding claim 8, Banet teaches the device further comprising a heartbeat detecting module (ECG electrodes measure an electrical waveform, paragraph 30), configured to generate a heartbeat waveform (Fig. 9), wherein the processing unit generates the at least one pulse characteristic value based on the pulse waveform and the heartbeat waveform (PTT is calculated from the ECG and optical sensor waveforms, paragraphs 8, 11).  
Regarding claim 9, Banet teaches a blood pressure detecting method (Fig. 7, paragraphs 47, 48), comprising: 
providing a pulse waveform (step 160; optical waveform is a plethysmograph, paragraph 3); 
generating at least one pulse characteristic value (VI, PTT) based on the pulse waveform (steps 163, 164); 
calculating a blood pressure value (step 165).
Banet teaches all limitations of claim 1 except for providing two blood pressure models, selecting a corresponding blood pressure according to the pulse characteristic value, calculating blood pressure using a selected model. Xin teaches an analogous blood pressure detecting method (Fig. 1), comprising: 
providing a pulse waveform (S101, paragraph 35); 
generating at least one pulse characteristic value based on the pulse waveform (S101, paragraph 35); 
providing at least two blood pressure models (Xin discloses at least three blood pressure models for three different age groups, paragraph 13), wherein the blood (S102, paragraph 37); 
selecting the corresponding blood pressure model based on the physiological index (S102); and 
calculating a blood pressure value by using the selected blood pressure model (S103, paragraph 43).  
It would be obvious to one or ordinary skill in the art before the effective filing date of the invention to modify Banet such that multiple blood pressure models are provided and a best blood pressure model out of many is selected based on a physiological index, as disclosed by Xin. Xin discloses that blood pressure measurements based on pulse transit time are inaccurate, and Xin’s method of selecting a model based on a physiological index is designed to overcome such a deficiency (paragraph 3). Xin teaches a preferred embodiment where the blood pressure models correspond to an age range and are selected based on the subject’s age (“the physiological index that is used for classifying the measure object is age,” paragraph 37), and Xin acknowledges that other physiological indices may be used (paragraph 2, 42).  Banet already discloses using a physiological index that comprises an age factor (VI and age further indicate arterial stiffness) to improve a blood pressure measurement, thus one would be motivated to further improve Banet’s device by generating different blood pressure models for groups based on an index indicating arterial stiffness. One could implement this improvement by using VI and PTT as pulse characteristic values to select an appropriate blood pressure model instead of using VI to correct a blood pressure estimation made from a single model.
Regarding claims 10 and 11, Banet teaches the pulse characteristic value can comprise a wave peak, a wave trough, a wave peak front width of the pulse waveform or a wave peak rear width of the pulse waveform (paragraph 43, 62).  
(blood pressure models generated using a regression equation, paragraph 41).  
Regarding claim 16, Banet teaches further 11providing a heartbeat waveform (ECG electrodes measure an electrical waveform, paragraph 30), wherein the step of generating the at least one pulse characteristic value is that the at least one pulse characteristic value is generated based on the pulse waveform and the heartbeat waveform (PTT is calculated from the ECG and optical sensor waveforms, paragraphs 8, 11).

Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Xin, as applied to claims 1, 3, 9, and 11 above, and further in view of WO 2017/171632, hereinafter Khitwongwattana.
Banet in view of Xin teaches a system that improves non-invasive blood pressure measurements by selecting a model based on a physiological index indicating arterial stiffness of a subject. Both Banet and Xin consider using dicrotic notch height properties to estimate blood pressure (Banet paragraph 62; Xin paragraphs 12, 35). Khitwongwattana teaches analogous art comprising a non-invasive method of estimating blood pressure. Khitwongwattana also acknowledges the problem within the art of blood pressure measurement being affected by age and arterial stiffness (arterial stiffness resulting from age affects the pulse wave velocity, pg. 3, lines 16-19, 22-28). To overcome this problem, Khitwongwattana teaches a parameter based on the rising and falling times of a pulse wave to estimate blood pressure without using dicrotic notch or diastolic peak features for analysis (pg. 4, lines 18-21; pg. 5, lines 17-21).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Banet and Xin by using the function Khitwongwattana discloses (Equation 1, pg. 12) as an additional or alternative pulse characteristic value. One would be motivated to do so because Khitwongwattana provides a means of improving blood pressure measurements by not using dicrotic notch or diastolic peak features to estimate blood pressure since those features are less distinctive in 
Regarding claim 4, Khitwongwattana teaches that stiffer arteries in older subjects lead to shorter intervals between the systolic and diastolic peak of the pulse wave. In other words, the wave peak rear width of the pulse waveform of an older subject is shorter relative to the wave peak rear width of the pulse waveform of a younger subject at the same pulse rate (Khitwongwattana Fig. 9, pg. 3, lines 16-19, 22-28). This also means that the wave peak front width of the pulse waveform of an older subject will be longer relative to the wave peak front width of the pulse waveform of a younger subject. Since, the combination of Banet and Xin teaches that age or indicator of age VI can be used to select a corresponding blood pressure model, then each blood pressure model should also correspond to different wave peak front widths or different wave peak rear widths due to the differences in pulse waveform features of each age group.
Regarding claim 5, Khitwongwattana teaches the preferred embodiment of the pulse characteristic value (Equation 1) comprises a ratio of a wave peak front width of the pulse waveform to a wave peak rear width of the pulse waveform (Equation 2).  
Regarding claim 6, Equation 1 taught by Khitwongwattana comprises a square of a ratio of a wave peak front width of the pulse waveform to a wave peak rear width of the pulse waveform when predetermined constants X and Y equal 2 and -2, respectively. Additionally, since Khitwongwattana teaches that the ratio of a wave peak front width to a wave peak read width is correlated with blood pressure, one of ordinary skill in the art would recognize that the square of the same ratio would also be 
Regarding claim 12, Khitwongwattana teaches that stiffer arteries in older subjects lead to shorter intervals between the systolic and diastolic peak of the pulse wave. In other words, the wave peak rear width of the pulse waveform of an older subject is shorter relative to the wave peak rear width of the pulse waveform of a younger subject at the same pulse rate (Khitwongwattana Fig. 9, pg. 3, lines 16-19, 22-28). This also means that the wave peak front width of the pulse waveform of an older subject will be longer relative to the wave peak front width of the pulse waveform of a younger subject. Since, the combination of Banet and Xin teaches that age or indicator of age VI can be used to classify a corresponding blood pressure model, then each blood pressure model should also correspond to different wave peak front widths or different wave peak rear widths due to the differences in pulse waveform features of each age group.
Regarding claim 13, Khitwongwattana teaches the preferred embodiment of the pulse characteristic value (Equation 1) comprises a ratio of a wave peak front width of the pulse waveform to a wave peak rear width of the pulse waveform (Equation 2).  
Regarding claim 14, Equation 1 taught by Khitwongwattana comprises a square of a ratio of a wave peak front width of the pulse waveform to a wave peak rear width of the pulse waveform when predetermine constants X and Y equal 2 and -2, respectively. Additionally, since Khitwongwattana teaches that the ratio of a wave peak front width to a wave peak read width is correlated with blood pressure, one of ordinary skill in the art would recognize that the square of the same ratio would also be correlated with blood pressure. One would recognize that where a ratio of a wave peak front width to a wave peak rear width is relevant, that a square of the ratio would also be relevant and result in substantially the same results, albeit with different output ranges.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0175042 discloses a method for determining blood pressure using a characteristic vector comprising characteristic parameters of a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 8:30-6:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/ALICE LING ZOU/               Examiner, Art Unit 3791